Title: To Thomas Jefferson from Francis Walker Gilmer, 28 May 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Richmond
28th May 1825
on my arrival here, I found two letters and a bill of lading from Gowan and Marx, concerning the books you have already received. His letter does not apprise me, whether the two shipments of books he mentions, completes the order. a copy of a letter from Bohn to Marx, mentions also, a small box of books consisting of additions, omissions &c. to that part of the order to be executed in London. I can know how far my instructions have been obeyed, only by comparing the books with the catalogue; which I will do, when I am in albemarle in august.I thank you for Coopers “Consolidation”. It ought to be published in pamphlets & circulated far & wide.My health has improved since I saw you, and I was about to write to you, that I would gladly accept the honor offered me, (which my health alone induced me to decline,) when I learned, you had appointed Judge Dade.yours trulyF. W. Gilmer